816 F.2d 683
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry WOHN, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS;  Donald E. Houseworth,Defendants-Appellees.
No. 86-1695.
United States Court of Appeals, Sixth Circuit.
April 20, 1987.

Before MERRITT and NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Plaintiff brought this civil rights action for alleged eighth amendment deprivations.  The matter was referred to a magistrate who recommended dismissal.  The district court ultimately adopted this recommendation.  This appeal followed.  On appeal, the parties have briefed the issues.


2
Upon consideration of the record and briefs, we affirm the district court's judgment for the reasons set forth therein.  Rule 9(b), Rules of the Sixth Circuit.